PER CURIAM.
In this workers’ compensation appeal, the employer and carrier seek review of two determinations, which they argue are not supported by competent, substantial evidence. Having carefully reviewed the record, we affirm the determination that claimant had not yet reached maximum medical improvement because it is supported by competent, substantial evidence. However, we reverse the award of temporary partial disability benefits for the period from June 23, 2002 (the date claimant left work on the advice of her psychiatrist) until the date of the final hearing because there is not competent, substantial evidence from which one might reasonably conclude that a causal relationship existed between claimant’s compensable injury and her wage loss.
AFFIRMED IN PART and REVERSED IN PART.
KAHN, WEBSTER and POLSTON, JJ., CONCUR.